Citation Nr: 1806948	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for kidney cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to July 1973 and from January 1974 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The case is currently under the jurisdiction of the VA RO in New Orleans, Louisiana.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The Veteran was diagnosed with papillary renal cell carcinoma in April 2013.

2.  The Veteran had at least 30 days of service at Camp Lejeune in 1974 and 1975.


CONCLUSION OF LAW

The criteria for entitlement to service connection for kidney cancer are met.  38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(7), 3.309(f) (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for kidney cancer.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran essentially contends that his kidney cancer is due to exposure to contaminated water while stationed at Camp Lejeune.  The medical evidence of record confirms that he was diagnosed with papillary renal cell carcinoma, a type of kidney cancer, in April 2013.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Kidney cancer may be service connected on a presumptive basis where a veteran was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of 38 C.F.R. § 3.307(a)(7), even though there is no record of such disease during service.  38 C.F.R. § 3.309(f).  Under 38 C.F.R. § 3.307(a)(7), a veteran who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.

In this case, a "Record of Service" contained in the Veteran's service treatment records reflects that he was stationed at Camp Lejeune continuously from January 1974 to July 1975.  Accordingly, he had at least 30 days of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, and is presumed to have been exposed to contaminants in the water supply at Camp Lejeune.  38 C.F.R. § 3.307(a)(7).

In summary, the Veteran had at least 30 days of service at Camp Lejeune in 1974 and 1975; therefore, he is presumed to have been exposed to contaminants in the water supply at Camp Lejeune and his current kidney cancer warrants service connection on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a)(7) and 3.309(f).  Entitlement to service connection for kidney cancer is therefore granted.


ORDER

Entitlement to service connection for kidney cancer is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


